Judgment of conviction as to the first and ninth counts of the indictment unanimously reversed on the law and facts and new trial granted, and otherwise judgment of conviction affirmed. Memorandum: The indictment as returned contained 11 counts. Prior to trial the seventh count was severed and at the end of the People’s case, counts 3 and 11 were dismissed. The defendant was found guilty of the remaining counts. The record reveals that defendant’s guilt on counts 4, 5 and 8 was established by sufficient evidence and the convictions thereon are constitutionally valid. (See People v. Bergerson, 17 N Y 2d 398.) Counts 1, 2, 9 and 10 charged violations of subdivision 3 of section 2460 of the Penal Law in that defendant induced and procured two females to become prostitutes, and violations of subdivision 8 thereof, in that he received money from the earnings of named prostitutes. We find sufficient corroboration to sustain the conviction under counts 2 and 10 of the indictment. (Cf. People v. Jelke, 1 N Y 2d 321.) However, we view as insufficient the corroboration of the prostitute named in the first and ninth counts of the indictment when evaluated in the light of subdivision 9 of section 2460 of the Penal Law, and the principles enunciated in People v. Jelke (supra). (Appeal from judgment of Erie County Court, convicting defendant of violation of Penal Law, § 2460, subd. 3; §§ 483,1146, 973, 2460, subd. 8.) Present —Del Vecchio, J. P., Gabrielli, Moule, Bastow and Henry, JJ.